Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Notice to Applicants
This communication is in response to the AFCP Amendment filed on 07/30/2021.
Claims 1-9 and 11-20 are under examination.


Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner's statement of reasons for allowance: This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s amendments and arguments filed on 07/30/2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for 


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
US 20130312103 A1	Detecting exploitable bugs in binary code
US 8381192 B1		Software testing using taint analysis and execution path alteration
US 8584241 B1		Computer forensic system
US 7958558 B1		Computational system including mechanisms for tracking propagation of information with aging
US 20040030912 A1	Systems and methods for the prevention of unauthorized use and manipulation of digital content
US 20120255018 A1	System and method for securing memory and storage of an electronic device with a below-operating system security agent
US 20060130141 A1	System and method of efficiently identifying and removing active malware from a computer
US 20100011441 A1	System for malware normalization and detection


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CHIANG/Primary Examiner, Art Unit 2431